         Case 1:20-cv-01449-SDG Document 4-22 Filed 04/03/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

JOSEPH LLOYD THOMPSON, et al.,

      Petitioners/Plaintiffs,

      v.                                       Case No.:

JOHN TSOUKARIS, et al.,
                                              HEARING REQUESTED
      Respondents/Defendants.

     [PROPOSED] ORDER GRANTING PETITIONERS-PLAINTIFFS’
         MOTION FOR TEMPORARY RESTRAINING ORDER

      Upon consideration of Plaintiffs’ Motion for a Temporary Restraining Order

and Petition for Habeas Corpus dated April 3, 2020, and the memorandum of law

and exhibits submitted in support thereof, it is hereby ORDERED that Plaintiffs’

Motion for a Temporary Restraining Order, dated April 3, 2020, is GRANTED.

      It is further ORDERED that Respondents-Defendants are ordered to

immediately release Petitioners-Plaintiffs from custody.

      IT IS THEREFORE ORDERED that Petitioners-Plaintiffs be released from

detention subject to any applicable conditions of release.


Dated:

                                              Honorable
                                              United States District Judge

                                          1
